EN RECONSIDERACION
El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Resuelto este caso, se nos pide, por la apelante, recon-sideremos nuestra decisión.
En cuanto al primer extremo de la moción, los argumentos que se ofrecen son, más o menos, los mismos que se presen-taron en la apelación. Hemos resuelto acerca de las materias allí sometidas, y nos afirmamos en el criterio sustentado, ya cue la argumentación de la apelante no nos convence.
En cuanto al segundo extremo, se ba formulado así:
“El Tribunal, al rendir su fallo, parece no haber tomado en cuenta el 'segundo error alegado.”
Este segundo error se señaló en la siguiente forma:
“29 — Al condenar a la demandada a pagar a la demandante los *732pagarés referidos a pesar de haberlos traspasado a terceras perso-nas. ’ ’
liemos vuelto a estudiar la contestación y la prueba. Ni en la contestación y contrademanda originales, ni en la en-mendada, temos encontrado una sola alegación que suscite la cuestión de que los pagarés fueran de un tercero, por razón alguna, o por acto alguno del demandante, que trasmitiera la propiedad. Y en la opinión de la corte inferior tampoco se trata este extremo.
En lo que toca a la prueba, de las páginas 3-y siguientes hasta la 21 inclusive, aparecen la presentación de los veinte y dos pagarés y la copia de los mismos. Estos documentos se presentaron sin oposición de la demandada.
La fórmula que en general aparece al pie de cada pagaré es ésta: |
“Páguese a la orden de cualquier Banco, Banquero o Trust Go., para abonar en cuenta a Jo'sé Rafols Roger. Isabela, P. R. (Fir-mado) José Rafols.”
En dos de los pagarés, aparece la orden para abonar en cuenta al Banco Agrícola de Aguadilla.
Esa fórmula no es la de un endoso con trasmisión de la propiedad; es una simple comisión de cobro, y no otra cosa.
No puede este tribunal dar paso a la teoría de que puede suscitarse en apelación toda clase de cuestiones nuevas, que ni siquiera se propusieron en las alegaciones, y acerca de las que no se hizo la debida preparación en el juicio. Esto está resuelto en repetidas ocasiones, y la doctrina en ese sentido no puede ser olvidada o desatendida. Por ello quedó sin tratar un señalamiento de error que no cabía en esta apelación. Pero ya que se indica que se desea una resolución, declaramos que no puede suscitarse ahora la cuestión propuesta en tal señalamiento.

Se demega la reconsideración solicitada.